DETAILED ACTION
The Amendment filed 10/27/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “a different motor” and claim 6 recites “a common motor”.  Claim 1, from which claims 5 and 6 depend, recites “at least one motor” and “the motor”.  Since claims 5 and 6 do not refer back to either motor recitation in claim 1, it is not clear how many motors the applicant is claiming.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Claim(s) 12, 14 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greve (US 2012/0193272). Greve discloses an adjustable roll sizer, comprising: at least one fixed roller (center roller 12, see para. 0030) mounted to a support structure (82), the fixed roller rotatable about a fixed longitudinal axis; at least one pivoting roller (all other rollers 12 other than center roller) having a pivot end (18) pivotally mounted to the support structure and an actuator end (19) opposite the pivot end; and an actuator (100) coupled to the actuator end and configured to cause the at least one pivoting roller to pivot about the pivot end in a plane parallel to the fixed longitudinal axis. The adjustable roll sizer is configured to cause the at least one pivoting roller to pivot into positions into and out of parallel alignment with the at least one fixed roller (see paras 0030-0031). The at least one pivoting roller is rotatable about a pivotable longitudinal axis (see Fig. 4, the longitudinal axis of rollers 12) and wherein the actuator is configured to cause the at least one pivoting roller to pivot into a position of parallel alignment with the at least one fixed roller by aligning the pivotable longitudinal axis of the at least one pivoting roller substantially in parallel with the fixed longitudinal axis (See paras. 0030-0031). The at least one fixed roller and the at least one pivoting roller are longitudinally rotatably mounted to the support structure (see para. 0032). The at least one fixed roller has an outer surface that is smooth along an entire length of the outer surface (see para. 0033). the at least one pivoting roller is rotatable about a pivotable longitudinal axis, and wherein the at least one pivoting roller has an outer surface and a helix means (122) formed on the outer surface for urging objects in a longitudinal direction when the pivoting roller rotates about the pivotable longitudinal axis.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16, and 22-23 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Greve (US (US 2012/0193272) in view of Greenbank et al. (US
2007/0000823). Greve discloses an adjustable roll sizer, comprising: at least one fixed
roller (center roller 12, see para. 0030) mounted to a support structure (82), the fixed
roller rotatable about a fixed longitudinal axis; at least one pivoting roller (all other rollers
12 other than center roller) having a pivot end (18) pivotally mounted to the support
structure and an actuator end (19) opposite the pivot end; and an actuator (100)
coupled to the actuator end and configured to cause the at least one pivoting roller to
pivot about the pivot end in a plane parallel to the fixed longitudinal axis. Greve
discloses all the limitations of the claims, but it does not disclose that the at least one
fixed roller and the at least one pivoting roller are longitudinally tapered defining a
longitudinal gap of non- constant dimension between the at least one fixed roller and the
at least one pivoting roller when the at least one pivoting roller is positioned in parallel
alignment with the at least one fixed roller; and defining a longitudinal gap of constant
dimension between the at least one fixed roller and the at least one pivoting roller when
the at least one pivoting roller is positioned in non-parallel alignment with the at least
one fixed roller. However Greenbank discloses a similar device which includes rollers
(10) which are longitudinally tapered (see Fig. 6) defining a longitudinal gap of non-
constant dimension between the rollers when the at least one pivoting rollers are
positioned in parallel alignment with each other; and defining a longitudinal gap of
constant dimension between the rollers when the rollers are positioned in non-parallel alignment with each other for the purpose of sorting a wide variety of potential sizes of
items to be sorted. It would have been obvious for a person of ordinary skill in the art,
before the effective filing date of the applicant’s invention, to modify Greve by having the
at least one fixed roller and the at least one pivoting roller longitudinally tapered defining
a longitudinal gap of non- constant dimension between the at least one fixed roller and
the at least one pivoting roller when the at least one pivoting roller is positioned in
parallel alignment with the at least one fixed roller; and defining a longitudinal gap of
constant dimension between the at least one fixed roller and the at least one pivoting
roller when the at least one pivoting roller is positioned in non-parallel alignment with the
at least one fixed roller, as disclosed by Greenbank, for the purpose of sorting a wider
variety of potential sizes of items to be sorted.
Allowable Subject Matter
Claims 1-11, 22, and 23 are allowed.
Claims 5-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Regarding the rejections of claims 12 and 14-21, Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
The applicant states that Greve does not disclose “an actuator coupled to the actuator end and configured to cause the at least one pivoting roller to pivot about the pivot end in a plane parallel to the fixed longitudinal axis, and thereby cause the at least one pivoting roller to pivot into positions into and out of parallel alignment with the at least one fixed roll.”  The examiner disagrees with the applicant, and based on the applicant’s statement that “the rollers in Greve can only be pivoted by adjusting their angle of declination simultaneously for all rollers,” it appears that the applicant does not appreciate the breadth of the claims.  The claims are not limited to pivotal movement in a vertical direction.  Greve discloses a fixed roller (see Fig. 4, center roller).  The longitudinal axis of this fixed roller is a line.  There are an infinite number of planes, oriented in an infinite number of directions (vertically oriented, horizontally oriented, and angularly oriented, parallel with this line.  Greve discloses an actuator (100) which causes the moving ends of the other rollers to pivot in a horizontal direction out of parallel alignment with the fixed roller.  Each roller is pivoting about a vertical plane which is parallel to the line axis of the center roller.  Therefore, Greve discloses “an actuator coupled to the actuator end and configured to cause the at least one pivoting roller to pivot about the pivot end in a plane parallel to the fixed longitudinal axis, and thereby cause the at least one pivoting roller to pivot into positions into and out of parallel alignment with the at least one fixed roll.”
The examiner also notes that Lawton (2,425,478), cited in the conclusion of the Non-Final Rejection, also appears to anticipate at least claim 12.  However, the reference has not been applied because such a rejection would be duplicative in nature, and the rejection under Greve demonstrates the breadth of the claims.  The applicant is encouraged to review Lawton prior to any After Final communication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/           Primary Examiner, Art Unit 3653